Citation Nr: 0506498	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-32 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1943 to June 1947 
and from February 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision in 
which the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO) denied service connection 
for residuals of a back injury. 

In July 2004, the veteran testified before the undersigned at 
a Board hearing held in St. Petersburg, Florida.  The 
transcript of the hearing is of record.


FINDING OF FACT

A current diagnosis of a back disability is not of record.


CONCLUSION OF LAW

The veteran's claimed residuals of a back injury were not 
incurred in, aggravated by, or related to active service, nor 
can in-service occurrence be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131,1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran maintains that he injured his back 
during service while stationed aboard a Navy ship.  At his 
July 2004 hearing and in statements submitted on appeal, the 
veteran recalled that the injury occurred one night after he 
had completed watch.  He stated that he was walking down a 
ladder when he lost his grip and landed on his back against 
the ladder.  The veteran testified that he laid down for 
eight to ten hours thereafter and then returned to duty.  He 
however maintains that he received treatment for backaches 
and pain at a Newport Naval Hospital and that he has had back 
pain since service.

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for a chronic disease, including other 
organic disease of the nervous system, if manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1132, 1137; 38 C.F.R. §§ 3.307, 3.309.  The regulations 
state that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Establishing service connection requires a medical diagnosis 
of current disability; medical, and in some circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In this case, the Board is cognizant of the veteran's hearing 
testimony and appellate assertions.  The probative and 
persuasive evidence however fails to show that the 
requirements for service connection have been met.  The 
competent evidence of record does not contain a diagnosis of 
a current back disability.  

The positive evidence of record is acknowledged.  The service 
medical records substantiate the veteran's appellate 
assertion that he incurred a back injury in service.  A 
September 1952 Report of Board Medical Survey documents that 
in 1947 the veteran fell down a ladder aboard a ship and had 
an acute backache that subsided after three days.  The report 
adds that in 1950, while on a reserve cruise, the veteran 
felt a snapping sensation in this back while playing ball.  
At that time the veteran received treatment from a civilian 
doctor and his symptoms cleared after a week.  The report 
also notes that in June 1951 the veteran developed a dull 
ache in the dorsal spine when standing watch during rough 
weather.  The veteran was thereafter seen by an orthopedist.  
The report then noted that in April 1952 the veteran appeared 
before a Board of Medical Survey and was found unfit for 
duty.  In May 1952, however, the Chief of the Bureau of Naval 
Personnel modified the order and placed him on limited duty.  
(It is also noted that a June 1952 examination report noted 
scoliosis of the spine.)  The September 1952 Report of Board 
Medical Survey then reflects that the veteran was 
hospitalized in September 1952 because of persistent 
complaints of dull pain in the lower back.  As previously 
noted, the Board acknowledges the aforementioned positive 
evidence of record.  The Board also points out, however, that 
despite the in-service complaints of and treatment for back 
pain, the service medical records wholly attribute the 
veteran's complaints to a slipped epiphysis of the left 
femoral head.  The slipped epiphysis of the left femor was 
attributed to residuals of a dislocated hip, which the 
veteran sustained when he was twelve years old.  Not one of 
the reports records a diagnosis for a chronic back 
disability.

The post-service medical evidence also does not confirm the 
presence of a current back disability.  If fact, the record 
is void of any medical reports documenting a diagnosis of a 
chronic back disorder.  On VA examination in March 1953, 
although the veteran complained of low back pain, no relevant 
organic disease was diagnosed.  Thereafter, there is no 
information or medical evidence of record indicating the 
presence of or existence of a chronic back disability.

A VA Form 21-4142, Authorization and Consent to Release 
Information to the VA, shows that the veteran received 
treatment for a heart disability from J.P., M.D., and R.G., 
M.D.  Moreover, although the veteran testified that K.S., 
M.D., had treated him for a back disorder in 1966, he also 
testified that those medical reports had been destroyed and 
were no longer available.  Finally, the record also shows 
that the veteran receives Social Security disability 
benefits, and that those reports are not of record.  However, 
an attempt to obtain those reports would be futile, as the 
veteran has indicated that he has not received recent 
treatment for a back disorder.  

To establish entitlement to service connection, there must be 
evidence of disease or injury in service and a present 
disability which is attributable to such disease or injury.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Pain alone, 
without a diagnosed or identifiable underlying malady, does 
not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  In this case, the only evidence 
indicating that the veteran currently has a back disorder is 
his own assertion.  The veteran, however, without supporting 
medical evidence, is not competent to render a diagnosis and 
relate it to service or any event of service.  Thus, his 
statements are of little or no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Based on the absence of any competent medical evidence 
establishing a current back disability, the Board finds that 
the preponderance of the evidence weighs against the 
veteran's claim, and it is not in equipoise.  Accordingly, 
the appeal is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Duty To Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the well-grounded claim requirement, expanded the duty of VA 
to notify the claimant and the representative of the 
information and evidence necessary to substantiate a claim, 
and enhanced its duty to assist a claimant in developing the 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  

VA has fulfilled its duty to notify the veteran of the 
information and medical or lay evidence needed to 
substantiate his claim.  By rating decision dated in October 
2002, VA letter dated in October 2002, and Statement of the 
Case dated in August 2003, VA apprised the veteran of the law 
applicable in adjudicating the appeal, the reasons and bases 
for the VA decision, and the information and evidence needed 
to substantiate the claim.  In the October 2002 letter, VA 
told the veteran that to substantiate his claim, he needed to 
demonstrate that he had sustained an injury in military 
service or a disease that began in or was made worse during 
military service; a current physical or mental disability; 
and a relationship between his current disability and injury, 
disease, or event in service.  VA told the veteran that he 
should provide medical information and/or evidence about his 
doctor's records, medical diagnoses, and medical opinions.  
VA also told the veteran that it would assist him with 
obtaining medical records, employment records, or records 
from other Federal agencies.  In effect, VA asked the veteran 
to submit any evidence or information in his possession.  
There is no indication that the October 2002 correspondence 
was returned as undeliverable.  VA has fulfilled its duty to 
inform the veteran of the information and evidence needed to 
substantiate his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has fulfilled its duty to assist the veteran.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence has been 
obtained and associated with the claims folder.  The evidence 
includes service medical records associated with the 
veteran's periods of active duty, a report of a VA 
examination dated in 1953 and a transcript of the hearing 
held before the undersigned in July 2004.  It is also noted 
that in this case, the veteran was furnished medical release 
of information forms and told to inform VA of any additional 
dates and places of treatment, as well as any other pertinent 
information or evidence in the veteran's control.  But, the 
veteran has not identified any outstanding available evidence 
which could be used to support the issue on appeal.  Again, 
during the July 2004, the veteran indicated that he has not 
received recent treatment for his claimed back disorder, and 
although he had received treatment from K.S., M.D., in 1966, 
those medical reports had been destroyed and are no longer 
available.  Moreover, the veteran's VA Form 21-4142, 
Authorization and Consent to Release Information to the VA, 
shows that J.P., M.D., and R.G., M.D., treated him for a 
heart disability.  Finally, the record also shows that the 
veteran receives Social Security disability benefits, and 
that those reports are not of record.  However, an attempt to 
obtain those reports would be futile, as even by the 
veteran's own testimony, he has not received recent treatment 
for his claimed residuals of a back injury.  Accordingly, VA 
has met its duty to assist the veteran in the development of 
this appeal and there is no need for further development.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(d); Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran).

In this case, the duty to notify and duty to assist the 
veteran have been fulfilled.  All information and evidence 
have been developed to the extent possible and that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


